DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Response to Preliminary Amendment
Applicant’s preliminary amendment filed 5/13/2021 has been entered. The claim 1 has been cancelled. The claims 2-21 have been newly added. The claims 2-21 are pending in the current application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 2, 9 and 16 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Juliver et al. US-PGPUB No. 2012/0041675 (hereinafter Juliver).
Re Claim 2: 
Juliver teaches a system comprising: 
a non-transitory memory storing the image view (Juliver teaches at FIG. 2 and Paragraph 0050 that CPU 104 executes an operating system and a transportation service management and dispatching application and at Paragraph 0244 computer-executable instructions…on a computer system on a computer-readable medium. Juliver teaches at Paragraph 0122 that a client takes a picture of a building or storefront where they are located using the camera in their mobile device 60. The image can be either uploaded to the client management server 51 for analysis or analyzed locally); and 
one or more hardware processors coupled to the non-transitory memory and configured to access the image view from the non-transitory memory and to execute instructions to cause the system to perform operations comprising (Juliver teaches at FIG. 2 and Paragraph 0050 that CPU 104 executes an operating system and a transportation service management and dispatching application and at Paragraph 0244 computer-executable instructions…on a computer system on a computer-readable medium. 
Juliver teaches at Paragraph 0122 that a client takes a picture of a building or storefront where they are located using the camera in their mobile device 60. The image can be either uploaded to the client management server 51 for analysis or analyzed locally): 
receiving, from a first mobile computing device, a request for a hailing a for-hire vehicle (Juliver teaches at Paragraph 0088 the client selects to request a new trip…the client enters in specifics for the trip, including entering in the pick-up location and the drop-off location, the desired time for the pick-up and at Paragraph 0101 that the client can request the pick-up as soon as possible….the client may be able to confirm, cancel, modify or delay the pre-booked trip from their mobile device 60 and at Paragraph 0106 that the mobile device 60 presents a summary of the trip information to the client for confirmation….the mobile device 60 can receive and present the dispatch request and/or any selected or entered details of the new trip and at Paragraph 0118 that once the taxi is dispatched, the client can view the location and approach of the dispatched vehicle on the mobile device 60); 
in response to receiving the request, communicating, to a second mobile computing device associated with a selected one of a plurality of for-hire vehicles, information (Juliver teaches at Paragraph 0138 that after confirmation of the desired route change by the client, the client application may update the vehicle’s driver, conveying the client’s desired route changes. That update may include modified information that indicates the client management server’s new recommended route based on client’s desired route changes. 
Juliver teaches at Paragraph 0197 that the system integrated drivers can use the same technology to identify their target client and the client application user information as they become close enough to see and in a transportation services vehicle this feature may be provided by a heads-up display which projects information retrieved from the client management server 52 onto the inside of the vehicle windshield such that things they actually see optically through the windshield have data overlaid on them. 
Juliver teaches at Paragraph 0127 that the messages may be transferred from the client’s mobile device 60 to the tablet computer 32 and at Paragraph 0119 that once dispatched, the mobile device 60 and the tablet computer 32 transmit their geolocation to the client management server 52 and the transportation service provider system 24 respectively and at Paragraph 0123 that every time a client is picked up or dropped off by a system-integrated vehicle, the same location specific information may be recorded by the vehicle’s tablet computer 32 and at Paragraph 0198 that the client application users may be able to identify each other’s location and/or destination and/or route and/or purpose of travel and may interact with each other directly or otherwise); 
calculating travel time information for the selected one of the plurality of for-hire vehicles to a location associated with the request (Juliver teaches at Paragraph 0161 that the appropriate number of minutes prior to the specified pick-up time for the dispatch request to be sent may be calculated by the client management server 52 based on algorithms designed to accurately estimate that time period dynamically and Paragraph 0110-0118 that when the taxi is dispatched, the client can be notified on their mobile device 60 and receive information such as the vehicle’s type, estimated time of arrival and transportation server provider and Paragraph 0106 this includes the estimated wait time until the dispatched vehicle arrives based on calculations which may include averaging the drive times for a set number of the closest available vehicles. 
Juliver teaches at Paragraph 0142 that the mobile device 60 may display details of the trip including elapsed time, departure and arrival times, distance travelled, difference if any between the predicted and actual travel distances, times and/or routes and at Paragraph 0054 that the tablet computer 32 receives meter data from the taxi meter 36 including the distance and time travelled and at Paragraph 0134 that the actual route travelled may be overlaid on a map on the mobile device’s display to aid in comparison and allow the client to select from several messages that can be sent from their mobile device that may be received by the driver’s mobile device); and 
providing, for display on the first mobile computing device, the calculated travel time information (Juliver teaches at Paragraph 0161 that the appropriate number of minutes prior to the specified pick-up time for the dispatch request to be sent may be calculated by the client management server 52 based on algorithms designed to accurately estimate that time period dynamically and Paragraph 0110-0118 that when the taxi is dispatched, the client can be notified on their mobile device 60 and receive information such as the vehicle’s type, estimated time of arrival and transportation server provider and Paragraph 0106 this includes the estimated wait time until the dispatched vehicle arrives based on calculations which may include averaging the drive times for a set number of the closest available vehicles. 
Juliver teaches at Paragraph 0142 that the mobile device 60 may display details of the trip including elapsed time, departure and arrival times, distance travelled, difference if any between the predicted and actual travel distances, times and/or routes and at Paragraph 0054 that the tablet computer 32 receives meter data from the taxi meter 36 including the distance and time travelled and at Paragraph 0134 that the actual route travelled may be overlaid on a map on the mobile device’s display to aid in comparison and allow the client to select from several messages that can be sent from their mobile device that may be received by the driver’s mobile device).
Re Claim 9: 
The claim 9 is in parallel with the claim 1 in a method form. The claim 9 is subject to the same rationale of rejection as the claim 1. 
Re Claim 16: 
The claim 16 recites a non-transitory machine-readable medium having stored thereon machine- readable instructions executable to cause a machine to perform operations [of the method of the claim 1].  
The claim 16 is in parallel with the claim 1 in the form of a computer program product. The claim 16 is subject to the same rationale of rejection as the claim 1. 
Juliver further teaches the claim limitation of a non-transitory machine-readable medium having stored thereon machine- readable instructions executable to cause a machine to perform operations [of the method of the claim 1] (Juliver teaches at FIG. 2 and Paragraph 0050 that CPU 104 executes an operating system and a transportation service management and dispatching application and at Paragraph 0244 computer-executable instructions…on a computer system on a computer-readable medium. Juliver teaches at Paragraph 0122 that a client takes a picture of a building or storefront where they are located using the camera in their mobile device 60. The image can be either uploaded to the client management server 51 for analysis or analyzed locally).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Juliver et al. US-PGPUB No. 2012/0041675 (hereinafter Juliver) in view of McDermed et al. US-Patent No. 8,160,813 (hereinafter McDermed). 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the calculated travel time information is a countdown timer.
Juliver teaches at Paragraph 0142 the mobile device 60 may display elapsed time. 
Juliver teaches at Paragraph 0110-0118 that when the taxi is dispatched, the client can be notified on their mobile device 60 and receive information such as the vehicle’s type, estimated time of arrival and transportation server provider and at Paragraph 0032 transmitting an estimated arrival time at a pick-up location to the mobile device and at Paragraph 0106 this 
Juliver does not teach the claim limitation of a countdown timer. However, McDermed et al. US-Patent No. 8,160,813 teaches the claim limitation of a countdown timer (McDermed teaches at column 6, lines 35-56 that the display board 110 may be adapted to include a clock 180 and the clock 180 may display the time of day or may provide stopwatch or countdown capabilities…the device 100 may provide specific information about the time that has elapsed during the trip or the amount of time remaining before the trip is completed). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated McDermed’s countdown timer into the display of the elapsed time of Juliver to have displayed the elapsed time in terms of the countdown timer. One of the ordinary skill in the art would have been motivated to have presented a timer to show the elapsed time of a trip. 

Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 3 except additional claim limitation that the first mobile device includes an augmented reality (AR) viewer, and wherein the countdown timer is provided for display on the AR viewer of the first device. 
Juliver teaches the claim limitation that the first mobile device includes an augmented reality (AR) viewer, and wherein the Juliver teaches at Paragraph 0197 that the system 20 supports the ability of the client to visually identify and isolate the particular vehicle that has been dispatched to them from amongst several possibly similar vehicles and other objects, once in visual range of the client by overlaying the system-integrated car’s information on the appropriate vehicle over or beside the actual image of the vehicle as it appears when seen through the client’s mobile device’s camera. Juliver teaches at Paragraph 0110-0118 that when the taxi is dispatched, the client can be notified on their mobile device 60 and receive information such as the vehicle’s type, estimated time of arrival and transportation server provider and at Paragraph 0032 transmitting an estimated arrival time at a pick-up location to the mobile device and at Paragraph 0106 this includes the estimated wait time until the dispatched vehicle arrives based on calculations which may include averaging the drive times for a set number of the closest available vehicles).  
Juliver does not teach the claim limitation of a countdown timer. However, McDermed et al. US-Patent No. 8,160,813 teaches the claim limitation of a countdown timer (McDermed teaches at column 6, lines 35-56 that the display board 110 may be adapted to include a clock 180 and the clock 180 may display the time of day or may provide stopwatch or countdown capabilities…the device 100 may provide specific information about the time that has elapsed during the trip or the amount of time remaining before the trip is completed). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated McDermed’s countdown timer into the display of the elapsed time of Juliver to have displayed the elapsed time in terms of the countdown timer. One of the ordinary skill in the art would have been motivated to have presented a timer to show the elapsed time of a trip. 
Re Claim 10: 

The claim 10 is in parallel with the claim 3 in a method form. The claim 10 is subject to the same rationale of rejection as the claim 3. 
Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 10 except additional claim limitation that the first mobile device includes an augmented reality (AR) viewer, and wherein the countdown timer is provided for display on the AR viewer of the first device. 
The claim 11 is in parallel with the claim 4 in a method form. The claim 11 is subject to the same rationale of rejection as the claim 4. 
Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 16 except additional claim limitation that the calculated travel time information is a countdown timer.
The claim 17 is in parallel with the claim 3 in the form of a computer program product. The claim 17 is subject to the same rationale of rejection as the claim 3. 
Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 17 except additional claim limitation that the first mobile device includes an augmented reality (AR) viewer, and wherein the countdown timer is provided for display on the AR viewer of the first device.
The claim 18 is in parallel with the claim 4 in the form of a computer program product. The claim 18 is subject to the same rationale of rejection as the claim 4. 

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Juliver et al. US-PGPUB No. 2012/0041675 (hereinafter Juliver) in view of McDermed et al. US-Patent No. 8,160,813 (hereinafter McDermed). 

Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that the AR viewer of the first device provides a real-time indication of the selected one of the plurality of for-hire vehicles when the selected one of the plurality of for-hire vehicles is determined to be within a frame of the AR viewer.
Juliver teaches the claim limitation that the AR viewer of the first device provides a real-time indication of the selected one of the plurality of for-hire vehicles when the selected one of the plurality of for-hire vehicles is determined to be within a frame of the AR viewer (Juliver teaches at Paragraph 0197 that the system 20 supports the ability of the client to visually identify and isolate the particular vehicle that has been dispatched to them from amongst several possibly similar vehicles and other objects, once in visual range of the client by overlaying the system-integrated car’s information on the appropriate vehicle over or beside the actual image of the vehicle as it appears when seen through the client’s mobile device’s camera).  
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that the AR viewer of the first device provides a real-time indication of the selected one of the plurality of for-hire vehicles when the selected one of the plurality of for-hire vehicles is determined to be within a frame of the AR viewer.

Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 18 except additional claim limitation that the AR viewer of the first device provides a real-time indication of the selected one of the plurality of for-hire vehicles when the selected one of the plurality of for-hire vehicles is determined to be within a frame of the AR viewer.
The claim 19 is in parallel with the claim 5 in the form of a computer program product. The claim 19 is subject to the same rationale of rejection as the claim 5. 

Claims 6-8, 13-15, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Juliver et al. US-PGPUB No. 2012/0041675 (hereinafter Juliver) in view of Lee US-PGPUB NO. 2011/0300877 (hereinafter Lee) and Ichinose et al. US-PGPUB No. 2015/0199619 (hereinafter Ichinose). 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the operations further include: determining, in response to receiving the request and based on the location associated with the request, a designated pick-up zone; and providing, for display on the first mobile computing device, navigation instructions to the pick-up zone. 
Juliver teaches the claim limitation that the operations further include: determining, in response to receiving the request and based on the location associated with the request, a designated pick-up zone (Juliver teaches Paragraph 0123 that every time a pick-up is requested, any SSID in range of the mobile device 60, any client entered pick-up address and GPS-determined latitude and longitude may be recorded by the client’s mobile device 60. 
Juliver teaches at Paragraph 0088 the client selects to request a new trip…the client enters in specifics for the trip, including entering in the pick-up location and the drop-off location, the desired time for the pick-up and at Paragraph 0101 that the client can request the pick-up as soon as possible….the client may be able to confirm, cancel, modify or delay the pre-booked trip from their mobile device 60 and at Paragraph 0106 that the mobile device 60 presents a summary of the trip information to the client for confirmation….the mobile device 60 can receive and present the dispatch request and/or any selected or entered details of the new trip and at Paragraph 0118 that once the taxi is dispatched, the client can view the location and approach of the dispatched vehicle on the mobile device 60); but suggests the claim limitation: providing, for display on the first mobile computing device, navigation instructions to the pick-up zone (Juliver teaches at Paragraph 0133 that both the recommended route and the actual route travelled may be overlaid on a map on the mobile device’s display and at Paragraph 0137 that the client may be able to preview the suggested route map on their mobile device either prior to or during the trip and this route map may also identify nearby points-of-interest. 
Juliver teaches Paragraph 0122 that at Paragraph 0106 that the mobile device 60 presents a summary of the trip information to the client for confirmation….the mobile device 60 can receive and present the dispatch request and/or any selected or entered details of the new trip and at Paragraph 0118 that once the taxi is dispatched, the client can view the location and approach of the dispatched vehicle on the mobile device 60). 
However, Lee teaches the claim limitation: providing, for display on the first mobile computing device, navigation instructions to the pick-up zone (Lee teaches at Paragraph 0138 that the mobile terminal 100 is able to provide a specific counterpart with path information on a path from a position of the specific counterpart to the destination and at Paragraph 0149 that at least one path display types, e.g., AR type, map type for displaying the path information are displayed on the touchscreen 400). 
Ichinose teaches that the operations further include: determining, in response to receiving the request and based on the location associated with the request, a designated pick-up zone (Ichinose teaches at Paragraph 0108 that the user makes reservation to visit places using the autonomous mobile device 1 and at Paragraph 0120 that the user can also arbitrarily edit the names of the registered sites with a means…the planned route and required time are transmitted to the user’s network terminal 161 and presented to the user…The boarding site names and leeway time that have been set are transmitted to the operation management center and at Paragraph 0122 that if “hospital m1” is selected on the screen 50, the screen transitions to a hospital selection screen 51. The user first selects a hospital and then selects to designate a boarding time and at Paragraph 0123 that dispatch of a vehicle equipped with biological information and in-vehicle monitors can be requested as desired and at Paragraph 0134 that the autonomous mobile device instruction means 139 transmits a presentation instruction to the network terminal 161 so that the current location of the autonomous mobile device 1 that has been called by the user is presented to the user and at Paragraph 0137 once the autonomous mobile device 1 has approached within a certain distance to the boarding site 91, an identical identification mark is presented on both the network terminal 161 and the external display means 4 of the autonomous mobile device 1. 
Ichinose teaches at Paragraph 0089 that a user of the smartphone sets the usage information of the autonomous mobile device 1 and at Paragraph 0093 that if the user makes an appointment at the hospital and travels so as to arrive at the hospital at the time of the appointment, the waiting time at the hospital will be reduced and at Paragraph 0094 that this boarding time is transmitted to the usage information settings screen 162 and presented to the user and the user sets the boarding time upon referring to the presented time); and providing, for display on the first mobile computing device, navigation instructions to the pick-up zone (Ichinose teaches at Paragraph 0110 that the screen 54 displays a simple map with walking courses…corresponding boarding/alighting site names and stopover point names are displayed on the map and at Paragraph 0111 that the required time information is transmitted back to the user’s network terminal 161 as calculation results and the required time information is presented on a screen 58). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the path information from one source location to a destination location on the mobile terminal according to Lee and Ichinose to have further provided Juliver with the map navigation system allowing the mobile device user to navigation from the source location to the pick-up zone. One of the ordinary skill in the art would have been motivated to have provided a navigation to the pickup zone on the mobile device. 

Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 6 except additional claim limitation that the first mobile device includes an AR viewer, and wherein the navigation instructions is provided for display on the AR viewer of the first device. 
However, Lee teaches the claim limitation: that the first mobile device includes an AR viewer, and wherein the navigation instructions is provided for display on the AR viewer of the Lee teaches at Paragraph 0138 that the mobile terminal 100 is able to provide a specific counterpart with path information on a path from a position of the specific counterpart to the destination and at Paragraph 0149 that at least one path display types, e.g., AR type, map type for displaying the path information are displayed on the touchscreen 400). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the path information from one source location to a destination location on the mobile terminal according to Lee to have further provided Juliver with the map navigation system allowing the mobile device user to navigation from the source location to the pick-up zone. One of the ordinary skill in the art would have been motivated to have provided a navigation to the pickup zone on the mobile device. 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the operations further include: in response to receiving the request, determining a pickup location based on the location associated with the request and a location associated with the selected one of the plurality of for- hire vehicles; and providing, for display on the first mobile computing device, navigation instructions to the pickup location.
Juliver teaches the claim limitation that the operations further include: in response to receiving the request, determining a pickup location based on the location associated with the request and a location associated with the selected one of the plurality of for- hire vehicles (Juliver teaches Paragraph 0123 that every time a pick-up is requested, any SSID in range of the mobile device 60, any client entered pick-up address and GPS-determined latitude and longitude may be recorded by the client’s mobile device 60. 
Juliver teaches at Paragraph 0088 the client selects to request a new trip…the client enters in specifics for the trip, including entering in the pick-up location and the drop-off location, the desired time for the pick-up and at Paragraph 0101 that the client can request the pick-up as soon as possible….the client may be able to confirm, cancel, modify or delay the pre-booked trip from their mobile device 60 and at Paragraph 0106 that the mobile device 60 presents a summary of the trip information to the client for confirmation….the mobile device 60 can receive and present the dispatch request and/or any selected or entered details of the new trip and at Paragraph 0118 that once the taxi is dispatched, the client can view the location and approach of the dispatched vehicle on the mobile device 60); but suggests the claim limitation: providing, for display on the first mobile computing device, navigation instructions to the pickup location (Juliver teaches at Paragraph 0133 that both the recommended route and the actual route travelled may be overlaid on a map on the mobile device’s display and at Paragraph 0137 that the client may be able to preview the suggested route map on their mobile device either prior to or during the trip and this route map may also identify nearby points-of-interest. 
Juliver teaches Paragraph 0122 that at Paragraph 0106 that the mobile device 60 presents a summary of the trip information to the client for confirmation….the mobile device 60 can receive and present the dispatch request and/or any selected or entered details of the new trip and at Paragraph 0118 that once the taxi is dispatched, the client can view the location and approach of the dispatched vehicle on the mobile device 60). 
However, Lee teaches the claim limitation: providing, for display on the first mobile computing device, navigation instructions to the pickup location (Lee teaches at Paragraph 0138 that the mobile terminal 100 is able to provide a specific counterpart with path information on a path from a position of the specific counterpart to the destination and at Paragraph 0149 that at least one path display types, e.g., AR type, map type for displaying the path information are displayed on the touchscreen 400). 
Ichinose teaches that the operations further include: in response to receiving the request, determining a pickup location based on the location associated with the request and a location associated with the selected one of the plurality of for- hire vehicles (Ichinose teaches at Paragraph 0108 that the user makes reservation to visit places using the autonomous mobile device 1 and at Paragraph 0120 that the user can also arbitrarily edit the names of the registered sites with a means…the planned route and required time are transmitted to the user’s network terminal 161 and presented to the user…The boarding site names and leeway time that have been set are transmitted to the operation management center and at Paragraph 0122 that if “hospital m1” is selected on the screen 50, the screen transitions to a hospital selection screen 51. The user first selects a hospital and then selects to designate a boarding time and at Paragraph 0123 that dispatch of a vehicle equipped with biological information and in-vehicle monitors can be requested as desired and at Paragraph 0134 that the autonomous mobile device instruction means 139 transmits a presentation instruction to the network terminal 161 so that the current location of the autonomous mobile device 1 that has been called by the user is presented to the user and at Paragraph 0137 once the autonomous mobile device 1 has approached within a certain distance to the boarding site 91, an identical identification mark is presented on both the network terminal 161 and the external display means 4 of the autonomous mobile device 1. 
Ichinose teaches at Paragraph 0089 that a user of the smartphone sets the usage information of the autonomous mobile device 1 and at Paragraph 0093 that if the user makes an appointment at the hospital and travels so as to arrive at the hospital at the time of the appointment, the waiting time at the hospital will be reduced and at Paragraph 0094 that this boarding time is transmitted to the usage information settings screen 162 and presented to the user and the user sets the boarding time upon referring to the presented time); and providing, for display on the first mobile computing device, navigation instructions to the pickup location (Ichinose teaches at Paragraph 0110 that the screen 54 displays a simple map with walking courses…corresponding boarding/alighting site names and stopover point names are displayed on the map and at Paragraph 0111 that the required time information is transmitted back to the user’s network terminal 161 as calculation results and the required time information is presented on a screen 58). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the path information from one source location to a destination location on the mobile terminal according to Lee and Ichinose to have further provided Juliver with the map navigation system allowing the mobile device user to navigation from the source location to the pick-up zone. One of the ordinary skill in the art would have been motivated to have provided a navigation to the pickup zone on the mobile device. 

Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 9 except additional claim limitation that determining, in response to receiving the request and based on the location associated with the request, a designated pick-up zone; and providing, for display on the first mobile computing device, navigation instructions to the pick-up zone. 
The claim 13 is in parallel with the claim 6 in a method form. The claim 13 is subject to the same rationale of rejection as the claim 6. 

The claim 14 encompasses the same scope of invention as that of the claim 13 except additional claim limitation that the first mobile device includes an AR viewer, and wherein the navigation instructions is provided for display on the AR viewer of the first device.
The claim 14 is in parallel with the claim 7 in a method form. The claim 14 is subject to the same rationale of rejection as the claim 7. 
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 9 except additional claim limitation that in response to receiving the request, determining a pickup location based on the location associated with the request and a location associated with the selected one of the plurality of for- hire vehicles; and providing, for display on the first mobile computing device, navigation instructions to the pickup location.
The claim 15 is in parallel with the claim 8 in a method form. The claim 15 is subject to the same rationale of rejection as the claim 8. 

Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 16 except additional claim limitation that the operations further include: determining, in response to receiving the request and based on the location associated with the request, a designated pick-up zone; and providing, for display on the first mobile computing device, navigation instructions to the pick-up zone.
The claim 20 is in parallel with the claim 6 in a method form. The claim 20 is subject to the same rationale of rejection as the claim 6. 

The claim 21 encompasses the same scope of invention as that of the claim 16 except additional claim limitation that the operations further include: in response to receiving the request, determining a pickup location based on the location associated with the request and a location associated with the selected one of the plurality of for- hire vehicles; and providing, for display on the first mobile computing device, navigation instructions to the pickup location.
The claim 21 is in parallel with the claim 8 in a method form. The claim 21 is subject to the same rationale of rejection as the claim 8. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JIN CHENG WANG/Primary Examiner, Art Unit 2613